In a matrimonial action, the defendant appeals from stated portions of a judgment of the Supreme Court, Kings County, entered April 22, 1977, on the ground that they differ from the property settlement to which the parties stipulated. Judgment modified, on the law, by deleting from the eleventh decretal paragraph thereof all language beginning with the words "in the event that said properties become income producing” and ending with the words "defendant is to do nothing to prevent any reasonable sale of said properties”. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. To the extent indicated herein, the judgment does not reflect the terms of the stipulation as it was negotiated in open court. Latham, J. P., Rabin, Gulotta and Hawkins, JJ., concur.